DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3 and 5-14 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3 and 5-8 is the inclusion of the claimed limitations of: the first retainer having an aperture therethrough, the aperture configured to receive at least a portion of a household item; a second retaining member located within each holder section; at least one guide member; wherein the first retaining member moves along the at least one guide member separately from the second retaining member; wherein the first retaining member is movable along the guide member in a linear direction to be positioned with respect to the second retaining member such that the first retaining member remains substantially parallel to the second retaining member while the first retaining member is moved proximate the second retaining member; a tensioner for causing the first retaining member to be biased towards the second retaining member; and wherein the first retaining member and the second retaining member are configured to releasably secure a the household item therebetween; and wherein the household item is positioned such that it forms at 
The primary reason for the allowance of claims 9-14 is the inclusion of the claimed limitations of: the first moveable retaining member having an aperture configured to receive at least a portion of a household item; a second movable retaining member located within each holder section; at least one guide; wherein the first movable retaining member and second movable retaining member are movable along the guide in a linear direction; wherein the first movable retaining member and the second movable retaining members move separately from one another; wherein the first movable retaining member remain substantially parallel to one another as they move along the guide in a linear direction; a tensioner for causing the first retaining member and the second retaining member to be biased toward one on other; 3 4843-5006-2272, v.1and a centering member configured to move the first and second moveable retaining members toward the center of the holder section; and wherein the first retaining member and the second retaining member are configured to releasably secure a the household item therebetween; and wherein the household item is positioned such that it forms at least a portion of a drum set. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837